UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I.General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ ]Merger [X]Liquidation [ ] Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Merrill Lynch KECALP L.P. 1994 3. Securities and Exchange Commission File No.:811-07137 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application[ ]Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Merrill Lynch, 4 World Financial Center, 23rd Floor, New York, N.Y. 10080 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: John A. MacKinnon Sidley Austin LLP 787 Seventh Avenue New York, N.Y. 10019 212-839-5534 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-l and 31a-2 under the Act [17 CFR 270.31a-l, 31a-2]: Merrill Lynch, 4 World Financial Center, 23rd Floor, New York, N.Y. 10080, Attn: Douglas Madden NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X]Management company; [ ]Unit investment trust; or [ ]Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ ]Open-end[X]Closed–end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the Fund's contracts with those advisers have been terminated: KECALP Inc., Merrill Lynch, 4 World Financial Center, 23rd Floor, New York, N.Y. 10080 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: None.The Fund has had no underwriters within the last five years. 13. If the fund is a unit investment trust ("UIT") provide: Not Applicable (a)Depositor's name(s) and address(es) (b)Trustee's name(s) and address(es) 2 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [ ]Yes[X]No If Yes, for each UIT state: Name(s): File No. : Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [] Yes[X] No If Yes, state the date on which the board vote took place: If No, explain:The Fund is an employees’ securities company and operates under an exemptive order issued by the Commission in Investment Company Act Release No. 12363 (April 8, 1982).The Fund is managed by its general partner and does not have a board of directors.Pursuant to the Fund’s Amended and Restated Limited Partnership Agreement, the general partner of the Fund elected, at a duly convened meeting of the general partner’s Board of Directors on November 15, 2007, to dissolve the Fund. (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [ ] Yes[X] No If Yes, state the date on which the shareholder vote took place: If No, explain:Pursuant to the Fund’s Amended and Restated Agreement of Limited Partnership, authorization by the limited partners of the Fund to liquidate the Fund was not required, and none was obtained. II.Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes[] No (a) If Yes, list the date(s) on which the fund made those distributions:On December 19, 2007, the general partner of the Fund, on behalf of the Fund and at the Fund’s 3 request, distributed checks and made wire transfers to the Fund’s limited partners equal to the full value of the Fund’s assets (net of reserves maintained by the general partner, on behalf of the Fund, for obligations of the Fund that may accrue from December 19, 2007 through the date that the certificate of limited partnership of the Fund is cancelled by the filing of a certificate of cancellation in the Office of the Secretary of State of the State of Delaware). (b) Were the distributions made on the basis of net assets? [X] Yes[] No (c) Were the distributions made pro rata based on share ownership? [X] Yes[] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? [ ] Yes[X] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only: Has the fund issued senior securities? [ ] Yes[X] No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the fund's shareholders? [X] Yes[] No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? 4 [] Yes[X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III.Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question 18 above) [ ] Yes[X] No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? [] Yes[] No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [] Yes[X] No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV.Information About Event(s) Leading to Request For Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal Expenses $ 18,155.20 (ii) Accounting Expenses $ 16,500.00 (iii) Other Expenses - Tax Return & K-1 $ 35,000.00 - Printing/Postage $ 7,450.00 - Misc $ 120.00 Total $42,570.00 (iv) Total Expenses (sum of lines (i)-(iii) above): $77,225.20 5 (b) How were those expenses allocated?The full amount of expenses that were charged to the Fund through December 19, 2007 was paid out of the assets of Fund.Prior to December 19, 2007, the balance of the Fund’s assets after payment of such expenses was transferred to the Fund’s general partner.On December 19, 2007, the Fund’s general partner, on behalf of the Fund and at the Fund’s request, distributed checks and made wire transfers to the Fund’s limited partners equal to the full value of the Fund’s assets (net of reserves maintained by the general partner, on behalf of the Fund, for obligations of the Fund that may accrue from December 19, 2007 through the date that the certificate of limited partnership of the Fund is cancelled by the filing of a certificate of cancellation in the Office of the Secretary of State of the State of Delaware). (c) Who paid those expenses? Please see response to Item 22(b) immediately above. (d) How did the fund pay for unamortized expenses (if any)? N/A 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [] Yes[X] No If Yes, cite the release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V.Conclusion of Fund Business 24.Is the fund a party to any litigation or administrative proceeding? [ ] Yes[X] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 25. Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? [] Yes[X] No If Yes, describe the nature and extent of those activities: VI.Mergers Only 26. (a) State the name of the fund surviving the Merger: 6 (b)State the Investment Company Act file number of the fund surviving the Merger: (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. 7 VERIFICATION The undersigned states that (i) she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Merrill Lynch KECALP L.P. 1994, (ii) she is the Executive Vice President of KECALP Inc., the general partner of Merrill Lynch KECALP L.P. 1994, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. Signature: /s/ Mandakini Puri Name:Mandakini Puri Title:Executive Vice President 8
